DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 9 September 2022 is hereby acknowledged. Claims 1, 2, 4, 5, and 8-16 as amended are pending, with claims 14-16 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 9 September 2022. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0111763 (“Lim”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Lim teaches a radiator having a coating composition, thereof, having an insulating heat radiation (dissipation) coating composition including a main (subject) resin and a curing agent including 25-100 parts of curing agent including a first aliphatic polyamine curing agent and second curing agent being an aromatic polyamine, acid anhydride or catalytic curing agent, and the recited ratio of first and second curing agent, and insulating heat radiation (dissipation) filler (claim 11). Lim teaches examples of such a composition having 60 parts of the curing agent with respect to 100 parts of the main (subject) resin (para. 0116, Table 1), which is within the recited range of 40 to 80 parts.
As to claim 2, Lim teaches and exemplifies an epoxy resin (para. 0116, Formula 1, showing epoxy terminated oligomer).
As to claim 4, Lim teaches the recited amount of heat radiation (dissipation) filler (claim 11; exemplified by example 1, para. 0116).
As to claim 5, Lim teaches the recited main (subject) resin (para. 0116, formula 1).
As to claim 8, Lim exemplifies the recited aliphatic polyamine (para. 0116).
As to claim 9, Lim exemplifies silicon carbide (para. 0116).
As to claim 10, Lim exemplifies an average particle diameter of 5 micrometers (para. 0116).
As to claim 11, Lim exemplifies a D50 to D97 ratio of 1:1.6 (para. 0116).
As to claim 12, Lim exemplifies the use of talc, a colorant (pigment) at 44 parts per 100 parts of main (subject) resin (para. 0116).
As to claim 13, Lim does not teach the same evaluation of the composition as recited. However, since Lim teaches the same composition as recited, it is presumed to have the same thermal emissivity as recited.

Claim(s) 1, 2, 4, 5, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0284850 (“Lee”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 1 and 8, Lee teaches a heat radiating (dissipation) coating composition including a main (subject) resin and insulating heat radiating (dissipating) filler (abstract). Example 1 of Lee teaches a composition having 60 parts of curing agent with respect to 100 parts of the main (subject) resin (para. 0144). Example 1 of Lee teaches that the curing agent is comprised of a first and second curing agent, including polyethylene polyamine, an aliphatic polyamine as the first curing agent as required by claims 1 and 8, 2,4,6-tris(N,N-dimethylamino)methylphenol as a second curing agent, where such compound is an aromatic amine curing agent (para. 0144). Example 1 of Lee teaches a 1:1 ratio of first and second curing agent. 
As to claim 2, Lee exemplifies the use of an epoxy resin (para. 0144, formula 1).
	As to claims 4 and 9, Lee exemplifies 47 parts of silicon carbide, a heat radiation (dissipation) filler (para. 0144).
	As to claim 5, Lee exemplifies the recited main (subject) resin structure (paras. 0144-0145).
	As to claim 10, Lee exemplifies the silicon carbide having an average particle diameter of 5 micrometers (para. 0144).
	As to claim 11, Lee exemplifies silicon carbide having a ratio of D50 to D97 of 1:1.6, which is within the recited range (para. 0144).
	As to claim 12, Lee exemplifies talc in 44 parts per 100 parts of main (subject) resin, where talc is used as a colorant (pigment) (para. 0144). 
As to claim 13, Lee does not teach the same evaluation of the composition as recited. However, since Lee teaches the same composition as recited, it is presumed to have the same thermal emissivity as recited.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 8, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101580626 A (“Feng”).
A partial machine translation is enclosed.
	As to claims 1 and 2, Feng teaches a resin composition of forming a film on a circuit board, thus a coating composition.
	Feng teaches a composition having 5 to 70 wt % of epoxy resin, and hardener (curing agent) in 1 to 20 wt %, and accelerator (catalytic curing agent) in 0.01 to 10 wt % of the composition, and high heat conductive powder (para. 0008), including silicon carbide (para. 0057), thus insulating heat dissipation filler. Feng teaches that the curing agents include aliphatic polyamines (para. 0051). 
	While the amount of 40 to 80 parts of curing agent is not explicitly recited, Feng teaches 1.01 to 30 wt % of the two hardening agents to 5 to 70 wt % of epoxy resin, which two ranges include the recited range of 40 to 80 parts of curing agent to 100 parts of epoxy (subject resin). Moreover, while not exemplified, the recited range of hardener to accelerator includes the range of 1:0.5 to 1.5. As such, it would be an obvious modification of the composition of Feng to use aliphatic amine and accelerator (catalytic curing agent), including in the recited amounts with respect to epoxy resin, as Feng suggests amounts of the components including those ratios.
	As to claim 4, Feng teaches the use of 5 to 85 wt % of the high thermal conductive powder (insulating heat dissipation filler) (para. 0022). In conjunction with the teaching of 5 to 70 % of epoxy resin (subject resin), the ratio of 25 to 70 parts of this filler recited by claim 4 is in the range of 5 to 1700 discussed by Feng.
	As to claim 8, Feng teaches the aliphatic amine may include polyethylene polyamines (para. 0051, teaching diethylenetriamine, triethylenetetramine, tetraethylenepentamine).
	As to claim 9, Feng teaches the filler may include silicon carbide (para. 0057).
	As to claim 10, Feng teaches a particle size of the heat dissipation filler of 0.1 to 10 microns (para. 0059), which is within the recited range.
	As to claim 12, Feng teaches additional filler (pigment), including titanium dioxide (para. 0055) at a ratio of 0 to 20 wt % (para. 0008). In conjunction with the teaching of 5 to 70 wt % epoxy resin, it is clear that Feng includes compositions having the ratio of 10 to 60 parts per 100 parts of epoxy resin, and thus the use of pigments in such amounts is an obvious modification of the ranges of Feng.
	As to claim 13, Feng does not test the composition in the recited manner. However, given that Feng teaches the same resin compositions, including the same heat conducting fillers, including in the same amounts as recited, that the composition of Feng as modified to have the recited amounts of filler would provide the same heat emissivity as recited. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101580626 A (“Feng”) as applied to claim 1, further in view of US 6,265,074 (“Shah”).
	As to claim 5, while not exemplified, Feng teaches that the epoxy may also include bisphenol epoxy resins having an epoxy equivalent of 100-2000 (para. 0049). Shah teaches the general formula for bisphenol A epoxy polymer (2:50-65), which meets the recited formula 1 where R1, R2, and R3 and R4 are each C1 alkyl group. Given that Shah teaches an epoxy equivalent weight of 100 to 2000, which in this formula provides a molecular weight range of approximately 200 to 4000, it would be an obvious modification to use bisphenol A epoxy having an n that provides the recited weight average molecular weight.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101580626 A (“Feng”) as applied to claim 10, further in view of US 8,933,157 (“Meneghetti”).
As to claim 11, Feng does not teach the recited ratio of D50 to D97 for thermal conductive filler particles. However, Meneghetti teaches boron nitride filler particles for polymer compositions, exemplifying PT120, has a D90 only approximately 1.5 times D50 (Table 5; table 6). While this does not show D97, this evidence discloses a relatively small particle size distribution filler, and as such, suggests the use of a filler of narrow particle size distribution is suitable for use in thermal conductive resin; as such, the use of fillers having the recited ratio is an obvious choice for thermal conductive resin compositions.

Double Patenting
Claims 1 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 11,250,986. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 14 recites teaches a coating layer formed from a coating composition having a main (subject) resin and a curing agent, the curing agent being the same composition as recited for claim 1, an insulating heat radiation (dissipation) filler), and an amount of the curing agent of 25-100 parts per 100 parts of main (subject) resin, which includes the recited range. As such, compositions having the recited amount of curing agent are an obvious variation suggested by patented claim 14. Patented claim 15 recites the polyethylene polyamine required by claim 8. Patented claim 16 recites the silicon carbide filler required by claim 9, or the average particle diameter filler required by claim 10.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/316,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 7 recites a heat radiating (dissipation) coating composition having a main (subject) resin, an insulating heat radiating (dissipation) filler, and a curing agent that is a first and second curing agent of the recited types of claim 1, having a ratio of first and second curing agent identical to that recited, and an amount of curing agent of 25 to 100 parts with respect to 100 parts of main (subject) resin. As such, compositions having the recited amount of curing agent required by claim 1 are an obvious variation suggested by copending claim 7. Copending claim 7 also recites the amount of insulating heat radiating (dissipation) filler required by claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/316,142 as applied to claim 1, further in view of CN 101580626 A (“Feng”). 
As to claim 2, copending claim 7 does not recite the resin. However, Feng teaches curable film forming (coating) compositions curable with aliphatic amines and catalytic curing agents, and discusses epoxy resin as the subject resin (para. 0008), and as such, the use of epoxy resin with these curing agents is an obvious modification. 
As to claim 8, while copending claim 7 does not recite the specific aliphatic amines, Feng teaches the aliphatic amine may include polyethylene polyamines (para. 0051, teaching diethylenetriamine, triethylenetetramine, tetraethylenepentamine).
As to claim 9, while copending claim 7 does not recite the specific filler, Feng teaches the filler may include silicon carbide (para. 0057), and as such, silicon carbide is an obvious choice as a suitable filler.
	As to claim 10, while copending claim 7 does not recite the particle size, Feng teaches a particle size of the heat dissipation filler of 0.1 to 10 microns (para. 0059), which is within the recited range, and as such, is an obvious suitable choice for heat dissipating filler.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 5, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 12 of copending Application No. 16/090,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 11 recites a PTC unit having a coating formed from an insulating heat radiation (dissipating) coating composition including a main (subject) resin, insulating heat radiation (dissipating) filler, a curing agent formed from the same first and second curing agent as recited by claim 1, in the same ratio as recited by claim 1. Copending claim 11 recites an amount of the curing agent of 25-100 parts per 100 parts of main (subject) resin, which includes the recited range. As such, compositions having the recited amount of curing agent are an obvious variation in the scope of copending claim 11. Copending claim 11 also recites the amount of heat insulating radiation (dissipation) filler required by claim 4, the average particle diameter required by claim 10, the ratio of D50 to D97 required by claim 11. Copending claim 8 recites the same compound as main (subject) resin required by claim 5, which is an epoxy resin as required by claim 2. Copending claim 12 recites the silicon carbide filler required by claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive. 
1. 	Applicant’s arguments concerning the double patenting rejections over US 11,250,986 are not persuasive because the coating composition disclosed by patented claim 14, while having a slightly broader range of amount of curing agent, clearly discloses coating compositions within the recited range of curing agent as amended.
2.	Applicant’s arguments concerning the provisional obviousness-type double patenting rejections over 16/316,142 are unpersuasive because claim 7 of the copending application, while having a slightly broader range of amount of curing agent, clearly discloses coating compositions within the recited range of curing agent as amended.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764